Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bradley Maxwell appeals the district court’s order denying relief on his complaint alleging claims under 42 U.S.C. § 1983 (2006) and the Religious Land Use and Institutionalized Persons Act (“RLUI-PA”). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Maxwell v. Clarke, No. 7:12-cv-00477-JLK-RSB, 2013 WL 2902833 (W.D.Va. June 13, 2013). We deny Maxwell’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.